Exhibit 10.3




EXECUTION VERSION


FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 3, 2017, and effective in accordance with Section 3 below, by and among
REALPAGE, INC., a Delaware corporation (the “Borrower”), certain subsidiaries of
the Borrower party hereto, certain of the Lenders referred to below, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders party to the Credit Agreement
(“Administrative Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower, certain financial institutions party thereto (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth more fully herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
Section 2.    Amendments to Credit Agreement. Effective as of the Fourth
Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon representations and warranties
set forth herein, the parties hereto agree that the Credit Agreement is amended
as follows:
(a)The definition of “Applicable Margin” set forth in Section 1.1 of the Credit
Agreement is hereby amended by:
(i)replacing the pricing grid set forth therein with the following:
 
 
 
Revolving Credit Loans and Incremental Term Loan-1
Pricing Level
Consolidated Net Leverage Ratio
Commitment Fee and Delayed Draw Ticking Fee
LIBOR +
Base Rate +
I
Less than 1.50 to 1.00
0.25%
1.25%
0.25%
II
Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00
0.25%
1.50%
0.50%
III
Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00
0.30%
1.75%
0.75%
IV
Greater than or equal to 3.50 to 1.00, but less than  4.00 to 1.00
0.35%
2.00%
1.00%
V
Greater than or equal to 4.00 to 1.00
0.40%
2.25%
1.25%
 
 
 
 
 

(ii)    replacing the reference to “Pricing Level IV” in the paragraph
immediately following the pricing grid set forth therein with “Pricing Level V”.
(b)The definition of “Consolidated Interest Coverage Ratio” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:


1


87661695_7

--------------------------------------------------------------------------------





“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date; provided that only the cash portion of
Consolidated Interest Expense attributable to Convertible Debt Securities shall
be included in the calculation of Consolidated Interest Expense for purposes of
calculating the Consolidated Interest Coverage Ratio.
(c)The definition of “Pro Forma Basis” set forth in Section 1.1 of the Credit
Agreement is hereby amended by replacing the last paragraph of such definition
with the following:
“In connection with any Permitted Acquisition, or any incurrence of Indebtedness
under Section 9.1(r), which is conditioned on, or determined by reference to,
compliance on a Pro Forma Basis with Section 9.13, such determinations on a Pro
Forma Basis may include (i) an increase in the maximum Consolidated Net Leverage
Ratio under Section 9.13(a) to the extent permitted pursuant to such clause (a)
if Borrower notifies the Administrative Agent not less than five (5) Business
Days’ prior to the consummation of such Permitted Acquisition (and incurrence of
Indebtedness, if applicable) that the conditions to such increase will be
satisfied in connection with such Permitted Acquisition (and incurrence of
Indebtedness, if applicable) and/or (ii) an increase in the maximum Consolidated
Senior Secured Net Leverage Ratio under Section 9.13(b) to the extent permitted
pursuant to such clause (b) if the Borrower has elected to exercise such
increase by giving written notice to the Administrative Agent not less than five
(5) Business Days’ prior to the consummation of such Permitted Acquisition or
incurrence of Indebtedness.”
(d)The definition of “Qualified Unsecured Debt Issuance” set forth in Section
1.1 of the Credit Agreement is hereby amended by replacing the reference therein
to “$150,000,000” with “$225,000,000”.
(e)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination with respect to the Borrower and its Subsidiaries on a
Consolidated basis, without duplication, (a) all Consolidated Funded
Indebtedness that is secured by a Lien on any Property of the Borrower or any
Subsidiary less (b) the aggregate amount of Qualified Cash and Cash Equivalents
in excess of $10,000,000 on such date (provided that if the aggregate Revolving
Credit Outstandings (excluding L/C Obligations) exceed $50,000,000, the amount
of Qualified Cash and Cash Equivalents permitted to be subtracted hereunder
shall not exceed $60,000,000).
“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
“Lease Rent Options Acquisition” means an acquisition pursuant to the Asset
Purchase Agreement, dated as of February 27, 2017, by and among the Borrower, RP
Newco XX LLC, Rainmaker Group Holdings, Inc. (“RGH”), The Rainmaker Group
Ventures, LLC (“RGV”), certain other affiliated parties and major equityholders
of RGH and RGV (collectively, the “Sellers”) and a designated representative of
the Seller equity holders.
(f)Section 2.7(a) of the Credit Agreement is hereby amended to replace the
reference therein to “Consolidated Net Leverage Ratio” with “Consolidated Senior
Secured Net Leverage Ratio”.
(g)Section 9.3(u) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(u)    Investments not otherwise permitted pursuant to this Section; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower shall be in compliance (based on the financial
statements for the most recent fiscal quarter end for which financial statements
have been provided) with (x) a Consolidated Senior Secured Net Leverage Ratio of
not greater than 3.25 to 1.00 and (y) a Consolidated Net Leverage Ratio of not
greater than 4.00 to 1.00 and (iii) the Borrower shall have Liquidity of not
less than $35,000,000.”
(h)Section 9.6(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


2
87661695_7

--------------------------------------------------------------------------------





“(h)    the Borrower may declare and make Restricted Payments not otherwise
permitted pursuant to this Section; provided that, immediately before and
immediately after giving pro forma effect to the making of any such Restricted
Payment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall (A) be in compliance (based on the
financial statements for the most recent fiscal quarter end for which financial
statements have been provided) with (x) a Consolidated Senior Secured Net
Leverage Ratio of not greater than 3.25 to 1.00 and (y) a Consolidated Net
Leverage Ratio of not greater than 4.00 to 1.00 and (B) have Liquidity of not
less than $35,000,000.”
(i)Section 9.9(b)(vi) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(vi)    payments not otherwise permitted pursuant to this Section; provided
that, immediately before and immediately after giving pro forma effect to the
making of any such payment, (A) no Default or Event of Default shall have
occurred and be continuing and (B) the Borrower shall (1) be in compliance
(based on the financial statements for the most recent fiscal quarter end for
which financial statements have been provided) with (x) a Consolidated Senior
Secured Net Leverage Ratio of not greater than 3.25 to 1.00 and (y) a
Consolidated Net Leverage Ratio of not greater than 4.00 to 1.00 and (2) have
Liquidity of not less than $35,000,000; and”
(j)Section 9.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 9.13    Financial Covenants.
(a)    Consolidated Net Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Net Leverage Ratio to be greater than 4.00 to
1.00.
Notwithstanding the foregoing, upon the consummation of any Permitted
Acquisition or series of Permitted Acquisitions (excluding the Lease Rent
Options Acquisition) having aggregate consideration (including cash, Cash
Equivalents, Equity Interests, Earn-outs, Holdbacks and other deferred payment
obligations) equal to or in excess of $150,000,000 and occurring within five
hundred forty (540) days following the completion of a Qualified Unsecured Debt
Issuance, the required Consolidated Net Leverage Ratio pursuant to this Section
shall automatically be increased to 5.00 to 1.00 for the fiscal quarter ended
immediately after the consummation of such Permitted Acquisition or series of
Permitted Acquisitions and solely during the period for which such Qualified
Unsecured Debt Issuance is outstanding; provided that the maximum Consolidated
Net Leverage Ratio pursuant to this Section shall automatically be reduced by
0.25 to 1.00 every second fiscal quarter end following the effectiveness of any
such increase until the maximum required Consolidated Net Leverage Ratio
pursuant to this Section has been reduced to 4.00 to 1.00; provided, further,
that any such increase under this sentence shall occur no more than one time
during the term of this Agreement.
(b)    Consolidated Senior Secured Net Leverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Senior Secured Net Leverage Ratio to be
greater than 3.50 to 1.00.
Notwithstanding the foregoing, upon the consummation of any Permitted
Acquisition having aggregate consideration (including cash, Cash Equivalents,
Equity Interests, Earn-outs, Holdbacks and other deferred payment obligations)
in excess of $50,000,000, the Borrower may, at its election (in connection with
such Permitted Acquisition and by not less than five (5) Business Days’ written
notice to the Administrative Agent prior to delivery of financial statements
pursuant to Section 8.1(a) or (b) for the fiscal quarter ended immediately after
the consummation of such Permitted Acquisition), increase the required
Consolidated Senior Secured Net Leverage Ratio pursuant to this Section to 3.75
to 1.00 solely for each fiscal quarter ending during the twelve (12) month
period immediately following such Permitted Acquisition; provided that the
Borrower shall be permitted to exercise such increase option under this sentence
no more than one time during any consecutive twenty-four (24) month period.
(c)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.00 to
1.00.”
Section 3.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions to
the reasonable satisfaction of the Administrative Agent (such date, the “Fourth
Amendment Effective Date”):


3
87661695_7

--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of this Amendment, duly executed by
each of the Credit Parties, the Administrative Agent, and the Required Lenders.
(b)    Payment of all fees and expenses of the Administrative Agent, and in the
case of expenses, to the extent invoiced at least two (2) Business Days prior to
the Fourth Amendment Effective Date (except as otherwise reasonably agreed to by
the Borrower), required to be paid on the Fourth Amendment Effective Date.
(c)    The representations and warranties in Section 4 of this Amendment shall
be true and correct as of the Fourth Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Amendment Effective Date
specifying its objection thereto.
Section 4.    Representations and Warranties. By its execution hereof, each
Credit Party hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:
(a)    each of the representations and warranties made by the Credit Parties in
or pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect hereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;
(d)    this Amendment has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and
(e)    the execution, delivery and performance of this Amendment do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Permitted Liens) upon any
assets or property of any of the Credit Parties, or any of their respective
Subsidiaries, under the provisions of, such Credit Party’s or such Subsidiary’s
organizational documents or any material agreement to which such Credit Party or
Subsidiary is a party.
Section 5.    Effect of this Amendment. On and after the Fourth Amendment
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby. Except as expressly provided herein,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other


4
87661695_7

--------------------------------------------------------------------------------





agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand.
Section 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.
Section 7.    Acknowledgments and Reaffirmations. Each Credit Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
Section 10.    Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.
Section 11.    Nature of Agreement. For purposes of determining withholding
Taxes imposed under FATCA from and after the Fourth Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[Signature Pages Follow]




5
87661695_7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.


BORROWER:


REALPAGE, INC.


By:    /s/ W. Bryan Hill                
Name:    W. Bryan Hill
Title:    Executive Vice President, Chief Financial Officer
and Treasurer




SUBSIDIARY GUARANTORS:


MULTIFAMILY INTERNET VENTURES, LLC
PROPERTYWARE LLC
LEVEL ONE LLC
RP ABC LLC
REALPAGE VENDOR COMPLIANCE LLC
VELOCITY UTILITY SOLUTIONS LLC
LEASESTAR LLC
RP NEWCO XV LLC
RP AXIOMETRICS LLC


By: RealPage, Inc., as sole member


By:        /s/ W. Bryan Hill            
Name:    W. Bryan Hill
Title:    Executive Vice President, Chief Financial Officer and Treasurer




KIGO, INC.


By:    /s/ W. Bryan Hill                
Name:    W. Bryan Hill
Title:    Vice President, Chief Financial Officer and Treasurer




NWP SERVICES CORPORATION


By:    /s/ W. Bryan Hill                
Name:    W. Bryan Hill
Title:    Vice President, Chief Financial Officer and Treasurer




RealPage, Inc.
Fourth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender


By:     /s/ Reid R. Landers                
Name:    Reid R. Landers
Title:    Vice President




FIFTH THIRD BANK, as Lender


By:     /s/ Glen Mastey                
Name: Glen Mastey
Title: Managing Director




COMERICA BANK, as Lender


By:     /s/ Charles Fell                
Name: Charles Fell
Title: Vice President




BANK OF AMERICA, N.A., as Lender


By:     /s/ Steven A. Mackenzie                
Name: Steven A. Mackenzie
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A., as Lender


By:     /s/ Justin Burton                
Name: Justin Burton
Title: Vice President




REGIONS BANK, as Lender


By:     /s/ Jason Douglas                
Name: Jason Douglas
Title: Director












RealPage, Inc.
Fourth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as Lender


By:     /s/ Nirmal Bivek                
Name: Nirmal Bivek
Title: Duly Authorized Signatory




MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender


By:     /s/ Dmitriy Barskiy                
Name: Dmitriy Barskiy
Title: Authorized Signatory








































    




RealPage, Inc.
Fourth Amendment to Credit Agreement
Signature Page